          Case 1:17-cv-06716-JFK Document 12 Filed 01/07/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JULIE DERMANSKY                                    NOTICE OF SETTLEMENT AND
                                                    DISMISSAL OF CIVIL ACTION
                            Plaintiff,              WITH PREJUDICE (FRCP
                                                    41(a)(1)(A)(i))
                v.                                  Case No.: 1:17-cv-6716-JFK


 VIACOM INTERNATIONAL INC.

                            Defendant.



       It is hereby noticed that the above case has been settled and the above-captioned action is

voluntarily dismissed with prejudice.

 /s/Richard Liebowitz
 Richard P. Liebowitz
 Liebowitz Law Firm, PLLC
 11 Sunrise Plaza, Suite 305
 Valley Stream, NY 11580
 Tel: (516) 233-1660
 RL@LiebowitzLawFirm.com

 Dated: January 7, 2019

 Attorneys for Plaintiff Julie
 Dermansky
